 



Exhibit 10.2
FORM OF
SEVERANCE AGREEMENT
     THIS SEVERANCE AGREEMENT (as hereinafter defined, this “Agreement”) is made
and entered into this ___day of October, 2005, by and between
____________________(as hereinafter defined, the “Executive”) and HUGHES SUPPLY,
INC., a Florida corporation (as hereinafter defined, the “Company”).
W I T N E S S E T H:
     WHEREAS, the Company considers it essential to the best interests of its
stockholders, employees, and creditors to foster the continued employment of key
management personnel;
     WHEREAS, the Executive is currently in the position of ___________of the
Company, and performs for the Company such duties as customarily are assigned to
key executives; and
     WHEREAS, the Board has determined that appropriate steps should be taken to
encourage the retention of key members of the Company’s management, including
the Executive.
     NOW, THEREFORE, in consideration of the promises and obligations of the
Company and the Executive under this Agreement, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Company and the Executive hereby agree as follows:
     1. Definitions. In addition to the terms defined elsewhere in this
Agreement, for purposes of this Agreement the following capitalized terms shall
have the respective meanings as follows:
          “Agreement” shall mean this Severance Agreement, together with all
written amendments hereto that hereafter may be executed and delivered by the
parties.
          “Average Annual Compensation” shall mean the average Compensation (as
hereinafter defined) paid to the Executive during the three (3) year period
prior to the Date of Termination. If the Date of Termination is after July 31 of
the then-current fiscal year, then the three year period shall include the two
previous fiscal years and the current fiscal year, with the current fiscal
year’s bonus calculated at Plan, or calculated pro forma based on the
performance in the current year up to the Date of Termination, whichever is
greater. In the event that Executive has not occupied an executive position with
the Company for a sufficient period as to have three years of executive
compensation history with the Company, then the average period will include the
current year (calculated at Plan, or pro forma based on the performance in the
current year up to the Date of Termination) and such historical years for which
there is executive compensation history.
          By way of example, if Executive has been employed by the Company in an
Executive capacity for fifteen months, then Average Annual Compensation shall be
calculated by adding the Compensation in the Executive’s first fiscal year of
appointment (pro forma for the entire fiscal year) and the Compensation in the
Executive’s second fiscal year (pro forma for the entire year, calculated at
Plan, or pro forma based on the performance in the current year up to the Date
of Termination, whichever is greater) divided by two.

 



--------------------------------------------------------------------------------



 



          “Board” shall mean the Board of Directors of the Company.
          “Cause” for termination by the Company of the Executive’s employment
shall mean:
                    (a) the death or the Disability of the Executive;
                    (b) acts or omissions by the Executive that constitute
intentional misconduct or a knowing violation of law or policy that materially
and adversely affects the Company, its reputation, or its business;
                    (c) a benefit in money, property or services received by the
Executive from the Company or from another person dealing with the Company in
violation of applicable law or policy;
                    (d) intentional or grossly negligent breach of Executive’s
covenants to the Company relating to Confidential and Proprietary Information as
set forth in Section 4 of this Agreement;
                    (e) conviction of the Executive of a felony, or any crime
involving moral turpitude;
                    (f) gross negligence by the Executive in the performance of
his duties to the Company;
provided, however, that “Cause” shall not exist unless and until (1) the Company
provides the Executive with at least ten (10) days prior written notice of its
intention to terminate his employment for Cause, and a written statement
describing the nature of the Cause, including the clause or clauses of this
definition that the Company deems applicable, and (2) if the item constituting
the Company’s “Cause” for termination of the Executive is clause (f) above,
thirty (30) days to cure any acts or omissions on which the finding of Cause is
based. If the Executive cures, in accordance with the terms of the written
notice, the acts or omissions on which the finding of Cause is based, the
Company shall not have Cause to terminate the Executive’s employment hereunder.
          “Change of Control” shall mean an event or series of events by which:
                    (a) any one person, or more than one person acting as a
group, acquires ownership of stock of the Company that, together with stock held
by such person or group, possesses more than 50% of the total fair market value
or total voting power of the common stock of the Company; provided, however,
that if any one person, or more than one person acting as a group, is considered
to own more than 50% of the total fair market value or total voting power of the
common stock of the Company, the acquisition of additional stock by the same
person or persons will not be considered a Change in Control under this
Agreement. Notwithstanding the foregoing, an increase in the percentage of stock
of the Company owned by any one person, or persons acting as a group, as a
result of a transaction in which the Company acquires its stock in exchange for
property will be treated as an acquisition of stock of the Company for purposes
of this clause (a);
                    (b) during any period of 12 consecutive months, individuals
who at the beginning of such period constituted the Board (together with any new
or replacement

-2-



--------------------------------------------------------------------------------



 



directors whose election by the Board, or whose nomination for election by the
Company’s shareholders, was approved by a vote of at least a majority of the
directors then still in office who were either directors at the beginning of
such period or whose election or nomination for election was previously so
approved) cease for any reason to constitute a majority of the directors then in
office; or
                    (c) any one person, or more than one person acting as a
group, acquires (or has acquired during the 12-month period ending on the date
of the most recent acquisition by the person or persons) assets from the
Company, outside of the ordinary course of business, that have a gross fair
market value equal to or more than 40% of the total gross fair market value of
all of the assets of the Company immediately prior to such acquisition or
acquisitions. For purposes of this definition, “gross fair market value” means
the value of the assets of the Company, or the value of the assets being
disposed of, determined without regard to any liabilities associated with such
assets. Notwithstanding anything to the contrary in this Agreement, the
following shall not be treated as a Change in Control under this definition:
                              (i) a transfer of assets from the Company to a
shareholder of the Company (determined immediately before the asset transfer) in
exchange for shares of the Company’s stock;
                              (ii) a transfer of assets from the Company to an
entity, 50% or more of the total value or voting power of which is owned,
directly or indirectly, by the Company;
                              (iii) a transfer of assets from the Company to a
person, or more than one person acting as a group, that owns, directly or
indirectly, 50% or more of the total value or voting power of all the
outstanding stock of the Company; or
                              (iv) a transfer of assets from the Company to an
entity, at least 50% of the total value or voting power of which is owned,
directly or indirectly, by a person described in (ii) above.
          “Change of Control Date” shall mean the earlier of (a) the date when a
Change of Control occurs, and (b) the date when the possibility of a particular
Change of Control is announced to the public if such Change of Control in fact
occurs within one hundred eighty (180) days thereafter.
          “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time.
          “Company” shall mean Hughes Supply, Inc., a Florida corporation,
together with any person succeeding to the Company or the assets of the Company,
whether by virtue of a Change of Control or otherwise.
          “Compensation” shall mean the base salary, and any annual cash
incentive bonuses approved by the Compensation Committee, that are paid by the
Company and its Affiliates to the Participant for a Plan Year. For these
purposes, base salary and cash bonus amounts shall be calculated before
reduction for compensation deferred pursuant to all qualified, nonqualified and
Code Section 125 plans maintained by the Company and its Affiliates.
          “Confidential or Proprietary Information” shall have the meaning set
forth in Section 4 of this Agreement.

-3-



--------------------------------------------------------------------------------



 



          “Continuation of Benefits” shall mean the Company’s obligation,
triggered by the same events applicable to the Severance Payment, to provide
continued: (1) health insurance benefits, as in effect at the time of the
termination, including any medical, dental, vision or other health-related
benefits; and (2) life insurance provided to the Executive by the Company at the
time of termination. Such Continuation of Benefits will be provided for, in the
case of a Tier 1 Executive, a period of 3 years after the date of termination,
and, in the case of a Tier II Executive, 2 years after the date of termination.
In the event that Executive subsequently obtains alternative health insurance
benefits reasonably equivalent, or superior, to those provided by the Company,
the Company may discontinue health insurance benefits. Notwithstanding the
foregoing, the Company shall be permitted to make modifications to health
insurance benefits which are generally applicable to all participants, and may
discontinue a benefit in effect at the time of the termination in the ordinary
course of business; provided, that, to the extent permissible, the Company
affords the Executive the opportunity to participate in any substitute or
alternative benefit which is offered generally to all participants in such
discontinued benefit, Nothing contained herein shall require the Executive to
take any action to obtain alternative health insurance benefits after the right
to a Continuation of Benefits has attached.
          “Date of Termination” shall mean, with respect to any purported
termination of the Executive’s employment during the Term:
                (a) If the Executive’s employment is terminated for Disability,
thirty (30) days after Notice of Termination is given (provided that the
Executive shall not have returned to the full-time performance of the
Executive’s duties during such thirty (30) day period);
                (b) If the Executive’s employment is terminated by the Company
for any other reason, the date specified in the Notice of Termination, which
shall not be less than thirty (30) days after the date of the Notice of
Termination, except in the case of a termination for Cause which shall not be
less than ten (10) days after the Notice of Termination if termination follows
from events described in elements (a) through (e) of the definition of Cause
above, or thirty (30) days after the date of the Notice of Termination if
termination follows from events described in element (f) of the definition of
Cause above; and
                (c) If the Executive’s employment is terminated by the
Executive, not less than thirty (30) days nor more than sixty (60) days,
respectively, from the date such Notice of Termination is given.
          “Disability” shall be deemed the reason for the termination by the
Company of the Executive’s employment, if, as a result of the Executive’s
incapacity due to physical or mental illness, the Executive shall have been
absent from the full-time performance of the Executive’s duties with the Company
for a period of four (4) consecutive months, the Company shall have given the
Executive a Notice of Termination for Disability, and, within thirty (30) days
after such Notice of Termination is given, the Executive shall not have returned
to the full-time performance of the Executive’s duties.
          “Good Reason” for termination by the Executive of the Executive’s
employment shall mean the occurrence of one or more of the following events
subsequent to the occurrence of a Change of Control:

-4-



--------------------------------------------------------------------------------



 



                    (a) any reduction by the Company of the Executive’s salary
or maximum potential annual bonus opportunity for any fiscal year, based upon
reasonable goals) or any reduction in benefits provided under material benefit
plans in which Executive participates, which reduction is not generally
applicable to all participants; provided, that any reduction of benefits under
the Company’s Amended and Restated Supplemental Executive Retirement Plan, as in
effect on the date hereof, shall constitute Good Reason and provided, further
that any failure by the Company to continue in effect any material benefit plan
in which the Executive participates on the date hereof, without providing a
reasonable substitute or alternative, shall constitute Good Reason;
                    (b) loss of the Executive’s title or position with the
Company by action of the Company or the Board;
                    (c) significant diminution of the Executive’s duties and
responsibilities with the Company by action of the Company or the Board;
provided, that any diminution in duties arising solely from the Company no
longer being an independent, publicly-traded reporting company under the
Securities Exchange Act of 1934 shall not constitute Good Reason;
                    (d) any requirement that the Executive relocate (other than
on a sporadic or intermittent basis) to adequately perform his duties and
responsibilities for the Company to a location which is more than 35 miles from
the Company’s current address at One Hughes Way, Orlando, FL 32805 or more than
35 miles from such other geographic location where such Executive has
historically performed such duties and responsibilities, or any requirement that
the Executive perform more of his duties from a geographic location which is
more than 35 miles from the location where he performed most of his duties prior
to the Change of Control.
          “Gross Up Payment” shall mean a payment to or on behalf of Executive
which shall be sufficient to pay, in full, (a) any excise tax imposed under
Section 4999 of the Code on Benefit Amounts (as defined in Section 5 below); and
(b) any federal, state and local income tax, any social security and other
employment tax, and any additional excise tax under Section 4999 of the Code on
amount of excise tax payment described in clause (a) hereof and the aggregate
amount of additional tax payments described in this clause (b) hereof; but
(c) excluding any interest or penalties assessed by the Internal Revenue Service
on Executive which are attributable to Executive’s willful misconduct or
negligence.
          “Notice of Termination” shall mean a writing setting forth the
specific provision(s) of this Agreement relied upon as Cause (or Good Reason)
for termination, and shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated.
          “Plan Year” shall mean the fiscal year of the Company.
          “SERP” shall mean the Company’s Second Amended and Restated
Supplemental Executive Retirement Plan, effective as of October ___, 2005, as
such Plan may be amended from time to time.
          “Severance Payment” shall have the meaning set forth in Section 5 of
this Agreement.

-5-



--------------------------------------------------------------------------------



 




          “Term” shall have the meaning set forth in Section 2 hereof.
          “Tier I Executive” shall mean the Chairman of the Board, CEO, CFO,
COO.
          “Tier II Executive” shall mean any executive party to this agreement
whose title or duties qualify as “Senior Vice President,” or who is president of
any of the Company’s major lines of business, or who is otherwise not identified
as a Tier I Executive.
          “Without Cause” shall mean a termination by the Company of the
Executive’s employment for no reason or for any reason other than for Cause.
     2. Term of Agreement. The term of this Agreement (“Term”) shall commence on
the date and year first written above. It shall continue in effect for two
years, and shall automatically renew for successive two year terms unless either
the Company or the Executive shall give notice, prior to the end of the Term
(including any succeeding Term) that the Agreement shall not be renewed;
provided, however, that if any Change of Control Date shall occur during such
Term, then the Term shall, without further action, extend until the later of
(a) sixty (60) days following the date that is twenty four (24) months after the
Change of Control Date, or (b) the date when all sums, if any, payable by the
Company under this Agreement shall have been paid.
     3. Company’s Covenants. In order to induce the Executive to remain in the
employ of the Company and to ensure the Executive’s best efforts in the
performance of his or her duties to the Company, and in consideration of the
Executive’s covenants set forth in Section 4 hereof, the Company agrees to
provide Severance to the Executive, but only under the conditions described
herein. This Agreement shall not be construed as creating an express or implied
contract of employment and, except as expressly set forth in some other written
agreement between the Executive and the Company, the Executive shall not have
any right to be retained in the employ of the Company. Nothing herein shall be
deemed to require the Company to provide Severance if the Company terminates the
Executive, either with Cause or Without Cause, at any time prior to the Change
of Control Date.
     4. Executive’s Covenants.
          (a) Subject to the terms and conditions of this Agreement, the
Executive shall remain in the employ of the Company until the earliest of
(1) the date of termination by the Executive of the Executive’s employment for
Good Reason or by reason of death, Disability or retirement, or (2) the
termination by the Company of the Executive’s employment for any reason.
          (b) The Executive hereby covenants and agrees that he will not, either
during the Term or at any time thereafter disclose to any person not employed by
the Company any Confidential or Proprietary Information of the Company. As used
herein, “Confidential or Proprietary Information” shall include all information
of any nature and in any form which is owned by the Company and which is not
publicly available or generally known to persons engaged in businesses similarly
related to those of the Company. Confidential or Proprietary Information shall
include, without limitation, the Company’s development projects; computer
software and related documentation and materials; designs, practices, processes,
methods, know-how and other facts relating to the Company’s business or to the
Company’s sales, advertising, promotions, financial matters, customers, customer
lists or customers’ purchases of

-6-



--------------------------------------------------------------------------------



 




goods or services from the Company; and all other secrets and other information
of a confidential or proprietary nature.
          (c) During such period as Executive is employed by the Company, and,
in the case of a Tier I Executive, for a thirty-six month (36) month period, and
in the case of Tier II Executive, a twenty-four (24) month period, following a
Date of Termination (the “Noncompetition Period”), the Executive specifically
agrees that the Executive shall not (except on behalf of the Company while the
Executive is employed by the Company), either directly or indirectly, as a
stockholder of any corporation or partner of any partnership or as an owner,
investor, principal or agent, or in any other manner, engage in any business
within the geographic area where the Company conducted business immediately
prior to a Change in Control (the “Geographic Area”), which competes in any
manner with any business conducted by the Company immediately prior to the
Change in Control Date. The Executive agrees that so long as Executive is
working for the Company, the Executive shall not undertake the planning or
organizing of any business activity competitive with the business of the
Company. The Executive agrees not to directly or indirectly solicit or induce
any of the Company’s employees to leave the Employ of the Company during the
Noncompetition Period.
     5. Severance. If at any time that is both (a) during the Term of this
Agreement, and (b) within twenty-four (24) months following any Change of
Control Date, the Executive’s employment is terminated by the Company Without
Cause or by the Executive for Good Reason, then the Company shall:
          (a) pay to a Tier I Executive, a lump sum, in cash, (the “Severance
Payment”) equal to the product of three (3) times the Executive’s Average Annual
Compensation;
          (b) pay to a Tier II Executive, a Severance Payment, in cash, equal to
the product of two (2) times the Executive’s Average Annual Compensation;
          (c) provide Continuation of Benefits from the date of termination;
          (d) calculate any Change in Control Benefit payable under
Section 2.4(b)(ii) of the SERP as if the Executive had attained the Requisite
Years of Service (as defined in the SERP) under the SERP;
          (e) solely for the purpose of calculating a Change in Control Benefit
under clause (b) of Section 2.4(c)(iv) of the SERP (and not for the purpose of
determining the present value of such Change in Control Benefit), provide a Tier
I Executive with three (3) additional years to his actual age on the date of his
Accelerating Termination (as defined in the SERP) or a Tier II Executive with
two (2) additional years to his actual age on the date of his Accelerating
Termination; and
          (f) if the Executive is younger than age 55 on the date of his
Accelerating Termination, the greater of (i) the Change in Control Benefit
determined under clause (b) of Section 2.4(c)(iv) of the SERP after the
application of clause (e) of this Section 5 above or (ii) the Change in Control
Benefit determined under clause (c) of Section 2.4(c)(iv) of the SERP.
          Such Severance Payment shall be made to Executive within fifteen
(15) days of the Date of Termination. The rights provided for herein are in
addition to and not in lieu of any other rights that the Executive may have
under any other contract or under the Company’s standard employment programs and
policies.

-7-



--------------------------------------------------------------------------------



 



          If the Company determines that payment of any benefits or compensation
to Executive by the Company in connection with any Change in Control or
subsequent termination of employment, including without limitation the Severance
Payment, payments under the SERP or payments or accelerated vesting in respect
of Company stock options or other equity incentive awards (collectively “Benefit
Amounts”), will result in the Executive being subject to an excise tax under
Section 4999 of the Code, or if such an excise tax is assessed against Executive
as a result of such Benefit Amounts, then the Severance Payment (or if at such
time there is no Severance Payment, such other Benefit Amount) shall be reduced
to such amount as will be one (1) dollar less than the amount that would subject
Executive to such tax liability; provided, however, that if such reduction is
greater than ten percent (10%) of the Benefit Amounts, then such reduction shall
not be applied, and the Company shall make a Gross Up Payment to or on behalf of
the Executive. The Executive agrees to take such action as the Company
reasonably requests to mitigate or challenge the application of such tax,
provided that the Company shall supply such counsel and expert advice, including
legal counsel and accounting advice, as may reasonably be required, and shall be
responsible for the payment of such experts’ fees.
          The Company’s obligations to provide any Severance Payment shall be
conditioned on the Executive signing a customary release of claims in favor of
the Company and the expiration of any revocation period provided for in such
release (it being understood that such release shall not cover accrued
compensation or benefits to which the Executive is entitled or any entitlement
to indemnification or directors and officers liability insurance coverage).
     6. Notice of Termination. Any purported termination of the Executive’s
employment (other than by reason of death) shall be communicated by written
Notice of Termination from one party hereto to the other party hereto in
accordance with Section 7 hereof. The Executive may terminate the Executive’s
employment for Good Reason by giving at least thirty (30) days written Notice of
Termination to the Company, or the Chairman of the Board, of his intention to
terminate his employment for Good Reason, which termination shall be effective
if the Company has not cured the Executive’s Good Reason by the end of such
thirty (30) days.
     7. Notices. For purposes of this Agreement, all notices and communications
provided for in this Agreement shall be in writing and shall be deemed to have
been duly given when actually delivered, when mailed by United States registered
mail, return receipt requested, postage prepaid, or when sent via a nationally
recognized courier, addressed as set forth below, or to such other address as
either party may have furnished to the other in writing in accordance herewith,
except that notice of change of address shall be effective only upon actual
receipt:

     
To the Company:
  Hughes Supply, Inc.
One Hughes Way
Orlando, Florida 32805
Attention: CEO (or Chairman)
 
   
To the Executive:
  _____________________
 
   
 
  _____________________
 
   
 
  _____________________
 
   
 
  _____________________

     8. No Mitigation. The Company agrees that the Executive is not required to
seek other employment or to attempt in any way to mitigate his damages and
thereby reduce the

-8-



--------------------------------------------------------------------------------



 



Severance Payment. Neither shall the Severance Payment be reduced by any
compensation earned by the Executive as the result of employment by another
employer or by retirement benefits.
     9. Successors; Binding Agreement.
          (a) In addition to any obligations imposed by law upon any successor
to the Company, the Company will require any successor to all or substantially
all of the business and/or assets of the Company (whether direct or indirect, by
purchase, merger, consolidation, or otherwise) to expressly assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform if no such succession had taken place.
Failure of the Company to obtain such assumption and agreement prior to the
effectiveness of any such succession shall be a breach of this Agreement and
shall entitle the Executive to compensation from the Company in the same amount
and on the same terms as the Executive would be entitled to hereunder if the
Executive were to terminate the Executive’s employment for Good Reason, except
that, for purposes of implementing the foregoing, the date on which any such
succession becomes effective shall be deemed the Date of Termination.
          (b) This Agreement shall inure to the benefit of and be enforceable by
the Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees, and legatees.
     10. Settlement of Disputes. All claims by the Executive for benefits under
this Agreement shall be in writing. Any denial by the Company of a claim for
benefits under this Agreement shall be delivered to the Executive in writing and
shall set forth the specific reasons for the denial and the specific provisions
of this Agreement relied upon. Any litigation arising under or in connection
with this Agreement shall take place in the appropriate court in Orlando,
Florida.
     11. Legal Fees and Expenses. If there should be any action to construe or
enforce this Agreement, the prevailing party shall be entitled to recover from
the non-prevailing party the costs, expenses and reasonable attorneys’ and
paralegals’ fees and expenses incurred in connection with such proceeding.
     12. Governing Law. The validity, interpretation, construction, and
performance of this Agreement shall be governed by the local laws of the State
of Florida.
     13. Waiver, Modification, or Discharge. No provision of this Agreement may
be modified, waived, or discharged unless such waiver, modification, or
discharge is agreed to in writing and signed by the Executive and such officer
as may be specifically designated by the Company. No waiver by either party
hereto at any time of any breach, lack of compliance, or condition or provision
of this Agreement shall be deemed a waiver of similar or dissimilar provisions
or conditions at the same or at any prior or subsequent time.
     14. Withholding Tax. Any payments provided for hereunder shall be paid net
of any applicable withholding tax required under federal, state, or local law
and any additional withholding tax to which the Executive has agreed.
     15. Survival of Obligations. The obligations of the Company and the
Executive under this Agreement which by their nature may require either partial
or total performance after the expiration of the Term shall survive such
expiration.

-9-



--------------------------------------------------------------------------------



 



     16. Validity. The invalidity or enforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.
     17. Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.
     18. Effective Date. This Agreement shall be effective as of the date and
year first written above.

-10-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
and year first above written.

            “EXECUTIVE”
                  “COMPANY”        HUGHES SUPPLY, INC..
      By:           CEO             

-11-